IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-500-CR
NO. 3-93-501-CR
AND
NO. 3-93-502-CR


JOHNNY HAYNES,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NOS. 93-028, 93-053, & 93-055 

HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING
 


PER CURIAM
	Johnny Haynes seeks to appeal from judgments of conviction for burglary of a
building, possession of cocaine, and kidnapping.  The punishment in each cause is imprisonment
for sixteen years.
	No motions for new trial were filed in these causes and notices of appeal were not
filed within thirty days following imposition of sentences.  Tex. R. App. P. 41(b)(1).  Without
a timely filed notice of appeal, this Court is without jurisdiction.  Shute v. State, 744 S.W.2d 96 
(Tex. Crim. App. 1988).
	The appeals are dismissed.

Before Justices Powers, Jones and Kidd
Appeal Dismissed on All Causes
Filed:   October 6, 1993
Do Not Publish